Title: To George Washington from Colonel Hugh Hughes, 14 July 1777
From: Hughes, Hugh
To: Washington, George



Sir,
Fishkill [N.Y.] 14th July 1777

Your Excellency’s Favor of the 12th did not reach me till this Morning, when I immediately gave the necessary Directions for carrying your Excellency’s Orders into Execution. Mr Ruddock has not the Quantity of Ammunition here, but has sent to Springfield to forward it from there. Six Tons of Ball are sent for to Fredricksburgh twenty Miles hence, and will be here tomorrow I expect, at farthest, which, with ten Casks of Powder, Cartridge, and Writing Paper, shall go off in such a Vessel as can be row’d, in Case the Wind should be unfavorable.
I expect Colo. Mifflin has acquainted your Excellency with the Situation and Quantity of the Salt Provisions in Ulster County, as I wrote him, some Days since, for that Purpose, not knowing whether General Mifflin was in Camp.
If I was able, I would recite the Whole; but I am not, nor was I ever able to read your Excellency’s till some time after it arriv’d, which I know will appologize for that and othr Deficiencies.
I got unwell in returning from Headquars, and have not recoverd, but intend to be out tomorrow, if not worse, than at present. I am, with the greatest Respect your Excellency’s most Obdnt and very Humble Servant

Hugh Hughes

